Opinion by
McClelland, P. J.
It appeared that because of a strike in the American plant it became necessary to import the involved material to fill domestic orders and that the transaction was merely a matter of bookkeeping. The merchandise was invoiced and entered at prices ordinarily charged by the parent company to its agencies in spite of the fact that the officer of the petitioner who directed the making of the entry knew generally the market prices in Canada were higher. On the record presented the petition was denied. Lowe v. United States (15 Ct. Cust. Appls. 418, T. D. 42590) cited.